 Case 3:19-cv-00575-VLB Document 15 Filed 07/24/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

NICHOLAS CLARK                       :      CIVIL NO. 3:19CV00575 (VLB)

    v.                               :

COOK, ET AL.                         :      JULY 24, 2019

                                 APPEARANCE

     TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

     Please enter my appearance as counsel for Dr. Gerald Valletta, in the

above-captioned case.

     Dated at Hartford, Connecticut, this 24th day of July, 2019.


                                     DEFENDANT
                                     Dr. Gerald Valletta

                                     WILLIAM TONG
                                     ATTORNEY GENERAL



                                  BY:_/s/ Thomas J. Davis, Jr.______________
                                    Thomas J. Davis, Jr.
                                    Assistant Attorney General
                                    110 Sherman Street
                                    Hartford, CT 06105
                                    Federal Bar #ct17835
                                    E-Mail: thomas.davis@ct.gov
                                    Tel.: (860) 808-5450
                                    Fax: (860) 808-5591
  Case 3:19-cv-00575-VLB Document 15 Filed 07/24/19 Page 2 of 2




                                   CERTIFICATION

      I hereby certify that on July 24, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the

Court's system. A copy was also mailed to the following:

      Nicholas Clark, Inmate #355139
      Garner Correctional Institution
      50 Nunnawauk Road
      P.O. Box 5500
      Newtown, CT 06470



                                        _/s/ Thomas J. Davis, Jr._______________
                                        Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                           2
